Via Edgar October 18, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington D.C. 20002 Re: INTERNAL FIXATION SYSTEMS, INC. Withdrawal ofForm 15 filedOctober 17, 2012 File No: 333-170008 Ladies and Gentlemen: Internal Fixation Systems, Inc. (the “Registrant”) hereby withdrawsits Request to terminate the registration of its common shares which was filed by the Registrant on October 17, 2012 (“Form 15”). It is our understanding that this application for withdrawal of the Form 15 will be deemed effective as of the date that it is filed with the Securities and Exchange Commission If you have any questions regarding this application for withdrawal, please contact the undersigned at , or theRegistrant’s counsel, Robert Hoffman at Sincerely, By: /s/ Stephen J. Dresnick Stephen J. Dresnick, MD President and CEO 5th Street, Suite 408 ♦ South Miami, FL33143 ♦ 786-268-0995 www.ifsusa.net
